IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SHAREEF KINSLOW,                             §
                                                 §   No. 492, 2018
         Defendant Below,                        §
         Appellant,                              §   Court Below—Superior Court
                                                 §   of the State of Delaware
         v.                                      §
                                                 §   Cr. ID No. N1709012766
    STATE OF DELAWARE,                           §
                                                 §
         Plaintiff Below,                        §
         Appellee.                               §


                               Submitted: October 26, 2018
                               Decided:   November 8, 2018

                                             ORDER

       On September 21, 2018, the appellant filed a notice of appeal from his August

16, 2018 sentencing for a violation of probation. A timely notice of appeal was due

by September 17, 2018.1 On September 25, 2018, the Senior Court Clerk issued a

notice directing the appellant to show cause why this appeal should not be dismissed

as untimely filed. After the Senior Court Clerk informed the appellant that the notice

show cause would be held in abeyance pending the filing of a complete motion to

proceed in forma pauperis and the appellant filed a completed motion to proceed in



1
  See Supr. Ct. R. 6(a)(iii) (requiring notice of appeal to be filed within thirty days of sentencing);
Supr. Ct. R. 11(a) (providing that if the last day of the time period prescribed by the Rules falls on
the weekend or a holiday then the time period runs until the end of the next day the Clerk’s office
is open).
forma pauperis, the Chief Deputy Clerk directed the appellant to respond to the

notice to show cause by October 25, 2018. The appellant has not responded to the

notice to show cause. Dismissal of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                        2